             Case 3:21-cv-00184-KAD Document 1 Filed 02/14/21 Page 1 of 12




                              UNITED STATES DISTRICT COURT

                                 DISTRICT OF CONNECTICUT



Akintayo Akinyele



v.
                                                   DOCKET NO:


Robert A. Picelli, Jr.,

ZELDES NEEDLE & COOPER, PC aka ZNC
                                                   FEBRUARY 14, 2021
LAW




                                          COMPLAINT

                                       AND JURY DEMAND



JURISDICTIONAL ALLEGATIONS:




1.     AKINYELE, AKINTAYO is an individual and resident of the State of Connecticut.

2.     The Defendant, Robert A. Picelli, Jr., hereafter “collection attorney” is an individual and

       resident of the State of Connecticut.

3.     ZELDES NEEDLE & COOPER, PC., hereafter "law firm” is a Connecticut Corporation

       doing business in this state.

4.     This Court has jurisdiction because the Plaintiff's claims are violation of federal laws,
                                                                                        Page 1 of 12
             Case 3:21-cv-00184-KAD Document 1 Filed 02/14/21 Page 2 of 12


        specifically "FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. 1692 et seq", the

        court has supplemental jurisdiction to adjudicate other claims.

5.      Venue is proper because the parties are resident of this state where the alleged viola-

        tion also took place.



                                         FACTUAL ALLEGATIONS



     1. The Plaintiff, AKINTAYO AKINYELE (“Plaintiff”), is an individual who is currently the

        record owner of equity of a condominium unit in a condominium complex which is man-

        aged by a Condominium Association “Condominium”.

     2. The Defendants Robert A. Picelli, Jr. and ZELDES NEEDLE & COOPER, PC aka ZNC

        LAW are in business together for a profit, the Defendants are general partners and each

        other's agents and are liable for each other's collections actions against the Plaintiff.

     3. The Declaration of By-Laws, Rules and Regulations of the Condominium, including the

        amendment of September 26, 2016, is a contract between the Plaintiff and the Condo-

        minium.

     4. Section 2 of the amendment of September 26, 2016 states in relevant part as follows:

               “…2. Collection of Delinquent Accounts:

               A ....

               B .... .

               C A notice shall be provided by the Association to each unit owner with

               a

                   delinquent account prior to referral of the account to the Association

                   attorney for collection.

                  …..”
                                                                                         Page 2 of 12
         Case 3:21-cv-00184-KAD Document 1 Filed 02/14/21 Page 3 of 12


5. The Plaintiff paid his condo fees religiously before the 7th day of the month in October,

   November, December 2016, January, February, March, April, May, June 2017 to the

   Defendant Association by sending his payment to the management company.

6. On or about June 15, 2017, the plaintiff received a collection notice from the Defendants

   acting as debt collectors for unpaid Condominium assessments dues and late fees for

   the months for the prior seven (7) months of December 2016 to June 2017 for a total of

   $3114.82 and $558.00 for attorney’s fees for a total of $3672.82

7. The Plaintiff was referred to collection without first being issued a notice of DELIQUENT

   ACCOUNT in contravention of the Association’s Bylaws, Rules and Regulations and

   amendments.

8. The plaintiff was not in default as alleged by the collection notice.

9. On information and belief, the Condominium’s property manager was changed and in

   the process the old management company received the Plaintiff's payments and did not

   forward them to the new management company.

10. The Condominium and its agents property managers did not have processes in place to

   ensure an efficient change of property manager who has the duty to collect payments

   from the Plaintiff.

11. As a result of lack of efficient business processes, the property management change

   appear to be the cause of the alleged misapplication of the Plaintiff’s payment during

   the months of December 2016 through May 2017.

12. From December 2016 to October 2020, the plaintiff made his monthly payment of dues

   timely to the Condominium Association who would then forward the payments to the

   Defendants LAW FIRM and Collection Attorney who would then return the payments to

   the Plaintiff.



                                                                                  Page 3 of 12
         Case 3:21-cv-00184-KAD Document 1 Filed 02/14/21 Page 4 of 12


13. Unlike June 15, 2017, on November 11, 2020, the Plaintiff received a notice of delin-

   quent account from the Condominium Association with the heading “Your account is

   past due” and states in the body of the notice “Please note that your account is cur-

   rently past due in the amount of $23,265.12.” and the following:

       Date Note Amount Balance

       9/1/2020 Special Assessment $111.41 $21,610.25

       9/3/2020 Association fee $427.35 $22,037.60

       10/1/2020 Special Assessment $111.41 $22,149.01

       10/3/2020 Association fee $427.35 $22,576.36

       10/15/2020 Delinquent Assessment Fee $125.00 $22,701.36

       11/1/2020 Special Assessment $111.41 $22,812.77

       11/3/2020 Association fee $427.35 $23,240.12

       11/11/2020 Late fee $25.00 $23,265.12



14. A few days later, the Plaintiff sent the full amount pursuant to the notice of delinquent

   account with the exception that he paid $590.74 under protest.

15. The aforementioned amount requested by the condominium and paid by the Plaintiff is

   for assessment of condo dues and late fees and other fees which may include attor-

   ney’s fees and is considered a debt as defined by the FDCPA.

16. On December 9, 2020, the law firm and collection attorney defendants directly or

   through their agent sent a letter to the Plaintiff in which they explained that they are re-

   turning many checks including the checks totaling the full payment requested by the no-

   tice of past due assessment fees. The letter did not indicate that the credi-

   tor/condominium had made a mistake in stating an incorrect amount in the prior notice

   of delinquent account of November 11, 2020.
                                                                                    Page 4 of 12
            Case 3:21-cv-00184-KAD Document 1 Filed 02/14/21 Page 5 of 12


   17. The aforementioned letter sent by the law firm and collection attorney is a false repre-

      sentation and deceptive means to collect or attempt to collect an unlawful debt which

      lawful part was paid in full.

   18. The aforementioned letter sent by the law firm and collection attorney is a false repre-

      sentation and deceptive means to collect or attempt to collect attorney’s fees for a debt

      that was paid in full.

   19. The aforementioned actions of the law firm and collection attorney is an unfair and un-

      conscionable means to collect or attempt to collect a debt which was paid in full.

   20. The aforementioned actions of the law firm and collection attorney is an unfair and un-

      conscionable means to collect or attempt to collect attorney’s fees as part of a debt

      which was paid in full.

   21. The attempted collection of the amount (including any interest, fee, charge, or expense

      incidental to the principal obligation) stated by the defendants were not expressly au-

      thorized by the agreement (bylaws et al between the plaintiff and the Condominium As-

      sociation) creating the debt or permitted by law.

   22. As a direct and proximate result of the Defendants actions, the Plaintiff suffered anguish

      and embarrassment in the community and incurred money damage.



                               COUNT ONE - VIOLATION OF FDCPA

                    Fair Debt Collection Practices, 15 U.S.C. 1692 et seq

                                      (As to Robert A. Picelli, Jr.)



   1-22 Paragraph 1 through 22 of the factual allegations and are hereby incorporated and

made paragraph 1 through 22 of this count.

   23. The definitions of terms under 15 U.S.C. 1692a are hereby incorporated.
                                                                                      Page 5 of 12
        Case 3:21-cv-00184-KAD Document 1 Filed 02/14/21 Page 6 of 12


24. The letter sent to the Plaintiff by the Defendants is a communication as the term is de-

   fined by 15 U.S.C. 1692a.

25. The Plaintiff is a consumer as that term is defined by 15 U.S.C. 1692a

26. The aforementioned condo dues, assessment fees, HOA fees and other related charg-

   es which the defendants are attempting to collect and which is the subject of this litiga-

   tion is a debt as that term is defined by 15 U.S.C. 1692a.

27. The Defendant Robert A. Picelli, Jr. is a debt collector as that term is defined by 15

   U.S.C. 1962a and promote himself/itself as a debt collector in his/its letters and adver-

   tisement.

28. The Defendant Robert A. Picelli, Jr. has engaged in conduct violating one or more sec-

   tions of 15 U.S.C. 1962 et seq, by doing the following non-exhaustive list of acts:

          a) sending the aforementioned letter and returning the plaintiff’s full payment of

   his HOA fees as stated in the notice of delinquent account, made false, deceptive

   and/or misleading representations in connection with his efforts to collect a debt as pro-

   hibited by 15 U.S.C. 1692e.

          f) Attempting to maintain a debt which was paid in full for purpose of adding at-

   torney’s fees to the debt and thereby increase and manipulate the amount of the debt

   as prohibited by 15 U.S.C. 1692f.

      29. The Defendant’s course of conduct, as alleged herein, has been undertaken in

          the conduct of trade and commerce as defined in Conn. Gen. Stat. section 42-

          110a(4)

      30. As a result of the actions of the Defendant, the Plaintiff incurred damages and is

          entitled to all relief under 15 U.S.C. 1692k including but limited to statutory dam-

          ages, actual damages, attorney fees and costs of suit.



                                                                                   Page 6 of 12
              Case 3:21-cv-00184-KAD Document 1 Filed 02/14/21 Page 7 of 12


                              COUNT TWO - VIOLATION OF FDCPA

                      Fair Debt Collection Practices, 15 U.S.C. 1692 et seq

                     (As to ZELDES NEEDLE & COOPER, PC aka ZNC LAW)



      1-30 Paragraph 1 through 30 of the count one are hereby incorporated and made para-

graph 1 through 30 of this count.

            31. All reference to defendant in this count is the defendant ZELDES NEEDLE &

                COOPER, PC aka ZNC LAW




                  COUNT THREE- NEGLIGENT INFLICTION OF INTENTIONAL INFLICTION

                                           OF EMOTIONAL DISTRESS

                                            (As to Robert A. Picelli, Jr.)



      1-30 Paragraph 1 through 30 of count one are hereby incorporated and made paragraph 1

through 30 of this count.

31.      The Defendant Robert A. Picelli, Jr. had a duty to act as a reasonable person would un-

         der the circumstances so as not to put anyone in the Plaintiff’s position in risk of harm.

32.      The Defendant breached that duty when she/it sent the letter to the Plaintiff and re-

         turned his full payment of the debt in order to create a new debt by ways of attorney’s

         fees and other costs.

33.      The Defendant knew or should have known that her/its actions would cause the Plaintiff

         to become angry, distress and incur more attorney’s fees.

34.      As a direct and proximate result of the Defendant’s actions, the Plaintiff was harmed

         emotionally, spent money in attorney’s fees and is constantly angry.
                                                                                         Page 7 of 12
              Case 3:21-cv-00184-KAD Document 1 Filed 02/14/21 Page 8 of 12


35.      The Defendant was substantial factor in the causing the Plaintiff’s harm.




                COUNT FOUR- NEGLIGENT INFLICTION OF INTENTIONAL INFLICTION OF

                                              EMOTIONAL DISTRESS

                            ( As to ZELDES NEEDLE & COOPER, PC aka ZNC LAW)



      1-31 Paragraph 1 through 31 of count two are hereby incorporated and made paragraph 1

through 31 of this count.

32.      The Defendant had a duty to act as a reasonable person would under the circumstanc-

          es so as not to put anyone in the Plaintiff’s position in risk of harm.

33.      The Defendant breached that duty when she/it sent the letter to the Plaintiff and re-

         turned his full payment of the debt in order to create a new debt by ways of attorney’s

         fees and other costs.

34.      The Defendant knew or should have known that her/its actions would cause the Plaintiff

         to become angry, distress and incur more attorney’s fees.

35.      As a direct and proximate result of the Defendant’s actions, the Plaintiff was harm emo-

         tionally, spent money in attorney’s fees and is constantly angry.

36.      The Defendant was substantial factor in the causing the Plaintiff’s harm.



                               COUNT FIVE - VIOLATION OF CUTPA

                    (AS TO ZELDES NEEDLE & COOPER, PC aka ZNC LAW)



         1-36. Paragraphs 1 through 36 of Count FOUR (Negligent Infliction of Emotional Dis-

         tress as to ZNC Law) are hereby incorporated and made paragraphs 1 through 36 of
                                                                                       Page 8 of 12
     Case 3:21-cv-00184-KAD Document 1 Filed 02/14/21 Page 9 of 12


this Count.



   36. The Defendant ZNC Law’s course of conduct, as alleged herein, has been under-

      taken in the conduct of trade and commerce as defined in Conn. Gen. Stat. sec-

      tion 42-110a(4).



   37. On at least one occasion, since 2010 until now, in the process of collecting con-

      sumer debts, the Plaintiff's debt, the Defendant misrepresented the facts to the

      Plaintiff.



   38. On at least one other occasion, as alleged in the factual allegations, the Defend-

      ant intentionally misled their clients and the Plaintiff.



   39. On several other occasions, the Defendant entered into contracts with condomin-

      ium associations for the purpose of misleading the unit owners and defrauding

      condominium associations and the unit owners like the Plaintiff by fabricating de-

      faults.



   40. The Defendant have made or caused to be made, directly or indirectly, explicitly

      or by implication, representations and omissions to the Plaintiff and Connecticut

      consumers which they knew (or should have known) to be false and misleading.



   41. The Defendant intentional misrepresented its intentions to the Plaintiff.




                                                                               Page 9 of 12
 Case 3:21-cv-00184-KAD Document 1 Filed 02/14/21 Page 10 of 12


42. The Plaintiff reasonably relied on the representations made to it by the Defend-

   ant, all to the Plaintiff's severe detriment.

43. The actions of the Defendant in cooperation with others of sending a notice of

   delinquent account to the plaintiff, receiving payment and returning the payment

   is a bait and switch and were intentionally deceptive, fraudulent, unscrupulous,

   unethical, immoral, and illegal as described above, and in clear violation of the

   public policies as set forth by the State of Connecticut.



44. The aforementioned patterns and practices and actions of the Defendants were

   designed to enrich the Defendant at the expense and to the detriment of the

   Plaintiff.



45. As a direct and proximate result of the actions of the Defendant, the Plaintiff sus-

   tained loss of money, time, professional & personal reputation, and emotional

   distress.



46. A copy of this complaint has been sent to the Connecticut Department of Con-

   sumer Protection Commissioner and the Attorney General Office of the State of

   Connecticut.




                                                                          Page 10 of 12
          Case 3:21-cv-00184-KAD Document 1 Filed 02/14/21 Page 11 of 12




WHEREFORE, the Plaintiff demands:

  1. $105,000.00 in money damage for statutory damage and emotional distress

  2. Award of legal fees.

  3. All relief afforded under 12 U.S.C. 2605(f) including to statutory damages, actual dam-

     ages, attorney fees and costs.

  4. all relief under 15 U.S.C. 1692k including but limited to statutory damages, actual dam-

     ages, attorney fees and costs of suit.

  5. Double or Treble damage for each appropriate claims.

  6. Punitive damage.

  7. Any other relief the Court deems fair and equitable.



                                           JURY DEMAND

     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Plaintiffs demand a jury

     trial in this action on all issues so triable.

                                       THE PLAINTIFF.

                                       Akintayo Akinyele



                                       /s/__Andre Cayo (ct29012)__

                                       Andre Cayo, Esq. (Ct29012)

                                       Law Offices of Cayo & Associates

                                       84 W. Park Place, 3rd Floor

                                       Stamford, CT 06901

                                       203-517-0416 Phone



                                                                                 Page 11 of 12
Case 3:21-cv-00184-KAD Document 1 Filed 02/14/21 Page 12 of 12


                      203-517-0418 Fax

                      Cayolaw@gmail.com




                                                             Page 12 of 12
